 



Exhibit 10.2
EXECUTION VERSION
GUARANTY
     THIS GUARANTY (this “Guaranty”), dated as of November 4, 2005, is made by
Thornwood Associates Limited Partnership, a Delaware limited partnership (the
“Guarantor”), in favor of and for the benefit of XO Holdings, Inc., a Delaware
corporation (“Seller”).
WITNESSETH:
     WHEREAS, Seller, XO Communications, Inc., a Delaware corporation (the
“Company”) and Elk Associates LLC, a Delaware limited liability company
(“Buyer”) are on the date hereof entering into an Equity Purchase Agreement (the
“Purchase Agreement”), by and among Seller, the Company and the Buyer, pursuant
to which Buyer shall purchase the Equity Interests (as defined in the Purchase
Agreement) from Seller. Capitalized terms used herein but undefined shall have
the meanings ascribed to such terms in the Purchase Agreement;
     WHEREAS, as an inducement for Seller to enter into the Purchase Agreement,
the Guarantor has agreed to execute and deliver this Guaranty; and
     WHEREAS, it is in the best interests of the Guarantor to execute this
Guaranty inasmuch as the Guarantor will derive substantial direct and indirect
benefits from the purchase of the Equity Interests by Buyer from Seller pursuant
to the Purchase Agreement.
     NOW, THEREFORE, for good and valuable consideration the receipt, adequacy
and sufficiency of which is hereby acknowledged, the Guarantor agrees, for the
benefit of Seller, as follows:
     1. Guaranty. (a) Guarantor irrevocably guarantees the obligations of Buyer
to pay the Purchase Price to Seller in accordance with the Purchase Agreement
(on the same terms, conditions and limitations set forth herein and therein)
(individually, a “Guaranteed Obligations”, and collectively referred to as
“Guaranteed Obligations”). Guarantor consents to any and all amendments,
modifications, forbearances and extensions of time of payment and performance of
the Guaranteed Obligations under the Purchase Agreement as may be agreed in
writing by Buyer, the Company and Seller and to any and all changes in terms,
covenants, and conditions thereof as may be agreed in writing by Buyer, the
Company and Seller.
     (b) Each of Guarantor and Seller agree that in the event that Seller
demands in writing that Guarantor fulfill its obligations under this Section 1
and Guarantor does not comply, then if Seller retains or engages an attorney or
attorneys to enforce this guarantee in a court proceeding, the party that
prevails in such court proceeding shall be entitled to reimbursement by the
other party for all reasonable expenses incurred by such prevailing party,
including reasonable attorneys’ fees and disbursements.
     (c) Guarantor agrees that, so long as any of the Guaranteed Obligations
remain in

 



--------------------------------------------------------------------------------



 



effect, (i) it will not knowingly take any action that could reasonably be
expected to diminish the value to Seller of the guaranty provided by the
Guarantor pursuant to this Section 1 and (ii) it will not enter into any
transaction, including a merger, consolidation or similar transaction, unless
the obligations of the Guarantor pursuant to this Section 1 are expressly
assumed by the acquiring corporation or entity.
     (e) As of the date hereof, Guarantor has a Net Worth in excess of
$375,000,000. If at any time after the date hereof and prior to date on which
this Agreement is terminated pursuant to Section 4 hereof, the Guarantor’s Net
Worth becomes less than $175,000,000, Guarantor shall use its commercially
reasonable efforts to cause an affiliate of Guarantor with a Net Worth in excess
of $175,000,000.00 to guarantee the Guaranteed Obligations on the terms and
conditions set forth in this Agreement. For purposes of this Section 1, “Net
Worth” of a Person shall mean, as of a given date, (A) the total assets of such
Person as of such date less (B) such Person’s total liabilities as of such date,
as determined in accordance with GAAP.
     2. Representations of Guarantor. Guarantor hereby represents, warrants and
covenants to Seller and the Company that:
     (a) Guarantor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has the requisite
limited partnership power and authority to execute and deliver this Agreement
and to carry out the obligations contemplated hereby, (b) this Agreement, when
executed and delivered by Guarantor, will be the legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except that such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances, (c) the execution, delivery and performance of this
Agreement, the fulfillment of and compliance with the terms and provisions
hereof, and the obligations contemplated hereby by Guarantor do not and will not
(i) conflict with, in any material respect, or constitute a material breach or
material default under, Guarantor’s limited partnership agreement or any other
agreement, contract, commitment, or instrument to which Guarantor is a party or
to which it is bound or subject, (ii) require the consent, approval or
authorization of, or notice, declaration, filing or registration with, any third
party or (iii) conflict with, or violate any applicable law, (d) as of the date
hereof, Guarantor has a Net Worth in excess of $375,000,000, and (e) there are
no actions, suits, claims, arbitrations, proceedings or investigations pending,
or threatened in writing against, affecting or involving Guarantor that would
affect Guarantor’s ability to perform its obligations and agreements in this
Agreement.
     3. Entire Agreement; Amendments. This Guaranty and the Purchase Agreement
contain the entire agreement of the parties concerning the subject matter hereof
and may not be amended, modified or supplemented without the express written
consent of both Guarantor and Seller.
     4. Term. This Guaranty shall be effective as of the date the Purchase
Agreement is signed and delivered by each of the parties thereto and shall
terminate and have no force and effect upon the earlier of the close of business
on: (i) the date the Closing actually occurs, (ii) the

-2-



--------------------------------------------------------------------------------



 



date the Purchase Agreement is terminated in accordance with its terms (other
than a termination which is solely the result of Buyer’s breach of the Purchase
Agreement) and (iii) the date on which the Guaranteed Obligations are satisfied
in full. Until this Guaranty becomes effective, it will have no force and effect
and no party shall have any right, interest, duties, obligations or liabilities
hereunder. If the Purchase Agreement is not signed and delivered by each of the
parties thereto, this Guaranty shall have no force and effect, and no party
shall have any right, interest, duties, obligations or liabilities hereunder.
     5. Incorporation by Reference. The terms and conditions of the Purchase
Agreement are hereby incorporated by reference and deemed a part hereof.
     6. Unconditional Character of Obligations of Guarantor. Subject to
Section 4, the obligations of Guarantor hereunder shall be irrevocable, absolute
and unconditional, irrespective of the validity, regularity or enforceability,
in whole or in part, of any provision thereof, or the absence of any action to
enforce the same, any waiver or consent with respect to any provision thereof,
the recovery of any judgment against Buyer, Guarantor or any other Person or any
action to enforce the same, any failure or delay in the enforcement of the
obligations of Buyer under the Purchase Agreement or Guarantor under this
Guaranty, or any setoff, counterclaim, and irrespective of any other
circumstances which might otherwise limit recourse against Guarantor by Seller
or constitute a legal or equitable discharge or defense of a guarantor or
surety. Seller may enforce the obligations of Guarantor under this Guaranty by a
proceeding at law, in equity or otherwise, independent of any deficiency action
against Buyer or any other Person at any time. This Guaranty is a guaranty of
payment and performance and not a guaranty of collection. Guarantor waives
diligence, notice of acceptance of this Guaranty, filing of claims with any
court, any proceeding to enforce any provision of this Guaranty, against
Guarantor, Buyer or any other Person, any right to require a proceeding first
against Buyer or any other Person for the performance of the Guaranteed
Obligations or any other obligations of Buyer or any other Person, or any
protest, presentment, notice of default or other notice or demand whatsoever
(except to the extent expressly provided to the contrary in this Guaranty).
     7. Applicable Law and Consent to Jurisdiction. All questions pertaining to
the validity, construction, execution and performance of this Guaranty shall be
governed by and construed in accordance with the internal procedural and
substantive laws of the State of New York applicable to agreements made and to
be performed entirely within such State and without regard to the conflicts of
laws provisions thereof. Each party hereto irrevocably: (a) submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York (as well as all appropriate appellate courts), or, if
jurisdiction in such court is lacking, the courts of the State of New York
sitting in New York County (as well as all appropriate appellate courts), in
connection with the adjudication of any controversy or claim arising from, out
of or relating to, this Guaranty or the breach hereof; and (b) waives any
objection which such party may have to the laying of venue of any such suit,
action or proceeding in any of such courts and any claim that any such suit,
action or proceeding has been brought in an inconvenient forum. Guarantor
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by service of copies of such process to Guarantor at c/o
Icahn Associates Corp., 767 Fifth Avenue, 47th Floor, New York, NY 10153.
Nothing in this Section 7, however, shall affect the right of Seller to serve
legal process in any other manner permitted by law or affect the right

-3-



--------------------------------------------------------------------------------



 



of Seller to bring any suit, action or proceeding against Guarantor or its
property in the courts of any other jurisdictions.
     8. WAIVER OF TRIAL BY JURY. THE PARTIES HERETO HEREBY WAIVE THE RIGHT OF
TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION HEREWITH.
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be signed and
delivered by its officer thereunto duly authorized as of the date first above
written.

                  THORNWOOD ASSOCIATES LIMITED         PARTNERSHIP    
 
           
 
  By:   /s/ Edward Mattner    
 
           
 
   Name:   Edward Mattner    
 
   Title:   Authorized Signatory    
 
                  XO HOLDINGS, INC.    
 
           
 
  By:   /s/ Carl J. Grivner    
 
           
 
   Name:   Carl J. Grivner    
 
   Title:   President and Chief Executive Officer    